UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 12, 2007 ASHTON WOODS USA L.L.C. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-129906 (Commission File Number) 75-2721881 (IRS Employer Identification No.) 1080 Holcomb Bridge Road Building 200, Suite 350 Roswell, GA 30076 (Address of Principal Executive Offices) (770) 998-9663 (Registrant's telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Effective November 12, 2007, Mark Thomas is no longer employed as Senior Vice President of Ashton Woods USA L.L.C. (the “Company”).Following the termination of Mr. Thomas’ employment, his duties are being performed by Thomas Krobot, the Company’s President and Chief Executive Officer.The Company will be initiating a process to find a replacement for this Senior Vice President position. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASHTON WOODS USA L.L.C. Date: November 15, 2007 By: /s/ Robert Salomon Robert Salomon Chief Financial Officer
